            Case 1:20-cv-02245-LGS Document 6 Filed 05/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LYNETTE TATUM-RIOS,                                          :
                                              Plaintiff,      :
                                                              :   20 Civ. 2245 (LGS)
                            -against-                         :
                                                              :        ORDER
 KICKOFF USA, INC.,                                           :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated March 30, 2020 (Dkt. No 5), required the parties to file a

proposed case management plan and joint letter seven (7) days before the initial pretrial

conference;

        WHEREAS, the initial pretrial conference is currently scheduled for May 14, 2020, at

10:40 a.m.;

        WHEREAS, Defendant has not appeared, and Plaintiff has not filed proof of service on

the docket;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan; it is hereby

        ORDERED that if Plaintiff has been in communication with Defendant, then the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than May 11, 2020, at noon. If Plaintiff has not been in communication with Defendant,

she shall file a status letter regarding her efforts to serve Defendant and request an adjournment

of the initial conference as soon as possible and no later than May 11, 2020, at noon.

Dated: May 8, 2020
       New York, New York
